[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] JUDGMENT
On September 28, 1998, pursuant to General Statutes § 52-193, the defendants, Jeanne A. Lofgren and Jamie Lofgren, filed their Offer of Judgment (#114) for the sum of $1,100,000.00, inclusive of costs and interest.
On October 1, 1998, the plaintiff Katie Lofgren PPA William A. Lofgren, filed an Acceptance of Offer of Judgment (#115) for the sum of $1,100,000.00, inclusive of costs and interest.
Accordingly, pursuant to General Statutes § 52-194, the court hereby renders judgment for the plaintiff and against the defendants, Jeanne A. Lofgren and Jamie Lofgren, in accordance with the Offer and Acceptance of Judgment for the sum of $1,100,000.00, inclusive of costs and interest.
                            It is so ordered.
BY THE COURT:
ARENA, J.